      Case 5:21-cv-00026 Document 1-2 Filed 02/26/21 Page 1 of Filed
                                                               7 PageID
                                                                     1/26/2021#:
                                                                              3:347PM
                                                                            Janice Gentry
                                                                            District Clerk
                                                                            Red River County, Texas
                                                                            Reviewed By: Lorena DeLaTorre

                                           CV04990
                                  Cause No. ______________


DANIEL BOUKNIGHT,                              §           IN THE DISTRICT COURT
                                               §
                                               §
                      Plaintiff                §
                                               §
VS.                                            §           102nd JUDICIAL DISTRICT
                                               §
                                               §
MICHAEL D. HANLEY and                          §
MERCER TRANSPORTATION CO.,                     §
                                               §
                      Defendants.              §           RED RIVER COUNTY, TEXAS


               PLAINTIFF’S ORIGINAL PETITION AND JURY DEMAND

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, DANIEL BOUKNIGHT, Plaintiff by and through his attorney of record,

Matthew Soyars of Bailey & Galyen Law Firm, and files his Original Petition and Jury Demand

complaining of Defendants, MICHAEL D. HANLEY and MERCER TRANSPORATION CO.,

and for his cause of action would respectfully show unto the Court and Jury as follows:

                                              I.
                                    Discovery Control Plan

        Pursuant to Rule 190 of the Texas Rules of Civil Procedure, Plaintiff intends to conduct

discovery under Level II of the Discovery Control Plan.

                                              II.
                                            Parties

        Plaintiff DANIEL BOUKNIGHT last three digits of Social Security Number: 352 and the

last three digits of Texas Driver’s License Number: 663, is a resident of New Boston, Bowie

County, Texas.
    Case 5:21-cv-00026 Document 1-2 Filed 02/26/21 Page 2 of 7 PageID #: 8




          Defendant MICHAEL D. HANLEY is a resident of Goodland, Indiana and may be served

with process at his residence, same being located at 130 W. Mill Street, Goodland, Indiana 47948.

At all times relevant hereto, Defendant MICHAEL D. HANLEY was employed by MERCER

TRANSPORTATION CO., a Defendant named herein. Defendant MICHAEL D. HANLEY

worked for Defendant MERCER TRANSPORTATION CO., at the time of the accident and was

responsible for the motor vehicle accident in Red River County, Texas on October 15, 2020.

          Defendant MERCER TRANSPORATION CO., is a foreign company incorporated under

the laws of the State of Kentucky and engaging in the commercial trucking industry. Defendant

MERCER TRANSPORTATION CO., may be served with process by serving the company’s

registered agent for service CT Corporation System, at 1999 Bryan Street, Suite 900, Dallas, Texas

75201-3140.

                                                III.
                                      Jurisdiction and Venue

          The amount in controversy exceeds the minimum jurisdictional limits of this Court. Venue

is proper in Red River County, Texas pursuant to section 15.002 of the Texas Civil Practices and

Remedies Code. Upon proper service of the Defendants, this Court has jurisdiction and venue is

proper.

                                                IV.
                                           Relief Sought

          Pursuant to Rule 47 of the Texas Rules of Civil Procedure, Plaintiff DANIEL

BOUKNIGHT seeks “only monetary relief over $250,000 but not more than $1,000,000”.

                                                V.
                                               Facts

          On or about October 13, 2020, Plaintiff DANIEL BOUKNIGHT was operating a 2003

Chevrolet C1500 east on U. S. Highway 82, in Red River County, Texas. Defendant MICHAEL
     Case 5:21-cv-00026 Document 1-2 Filed 02/26/21 Page 3 of 7 PageID #: 9




D. HANLEY was operating a commercial vehicle west on U.S. Highway 82. The commercial

vehicle was owned by Defendant MERCER TRANSPORTATION CO. As the two vehicles

approached each other from opposite directions, Defendant MICHAEL D. HANLEY failed to

drive in a single lane and his truck drifted out of his lane of travel across the center line and towards

Plaintiff’s vehicle. Plaintiff attempted to avoid the collision by swerving to the right shoulder, but

the two vehicles violently collided. The two vehicles struck left front to left front. Plaintiff’s

vehicle came to a rest on the right shoulder of the highway. Defendant’s vehicle came to rest in a

“jack knife” position in the ditch on the south side of the highway. The unanticipated collision

caused serious injuries and damages to Plaintiff DANIEL BOUKNIGHT. In addition, the

investigating officer issued a citation to Defendant MICHAEL D. HANLEY for failing to drive in

single lane as a result of the accident.

                                              VI.
                           Negligence of Defendant Michael E. Hanley

        Plaintiff will show that the acts and omissions of negligence of Defendant MICHAEL D.

HANLEY as set out herein, separately and collectively, were the direct and proximate cause of the

incident in question and resulting injuries and damages sustained by Plaintiff DANIEL

BOUKNIGHT. The acts and omissions of negligence among others are:

        (a) Failing to pay attention to the roadway and give heed to his surroundings;

        (b) Failing to keep a proper lookout;

        (c) Failing to yield right of way;

        (d) Failing to maintain control of his vehicle;

        (e) Driving while distracted;

        (f) Failing to timely apply brakes in order to avoid the collision;

        (g) Failing to take appropriate evasive action;
    Case 5:21-cv-00026 Document 1-2 Filed 02/26/21 Page 4 of 7 PageID #: 10




       (h) Operating the vehicle without devoting the time and attention to the operation of the

           vehicle that a person of ordinary prudence would have devoted under the same or

           similar circumstances; and

       (i) Failing to obey all state and federal traffic rules and regulations.

Each of the foregoing acts and/or omissions, taken singularly or in combination with others

constitutes negligence and was the direct and proximate cause of the injuries and damages

sustained by Plaintiff.

                                             VII.
                                      Respondeat Superior

       At the time of the accident described herein, Defendant MICHAEL D. HANLEY was the

agent, servant and employee of Defendant MERCER TRANSPORTATION CO., and was acting

within the course and scope of his authority as such agent, servant and employee. As such,

Defendant MERCER TRANSPORTATION CO., is vicariously liable under the doctrine of

RESPONDEAT SUPERIOR for all of its agent, MICHAEL D. HANLEY’s actions.

                                           VIII.
                     Negligence of Defendant Mercer Transportation Co.

       Plaintiff will show the Court that the negligent acts and omissions of Defendant MERCER

TRANSPORTATION CO., as set out herein, separately and collectively, were a direct and

proximate cause of the incident in question which resulted in the injuries sustained by Plaintiff.

The acts and/or omissions constituting negligence include:

   (A) Defendant Mercer Transportation Co., failed to properly train and instruct Defendant

       Hanley of the need to keep a proper lookout and paying attention to the roadway when

       operating a commercial vehicle;
    Case 5:21-cv-00026 Document 1-2 Filed 02/26/21 Page 5 of 7 PageID #: 11




    (B) Defendant Mercer Transportation Co., failed to properly train and instruct Defendant

        Hanley how to maintain control of this vehicle when operating a commercial vehicle; and

    (C) Defendant Mercer Transportation Co., failed to properly train and instruct Defendant

        Hanley how to avoid such collisions by taking proper evasive including braking and

        steering to avoid crossing the center line into oncoming traffic.

                                              IX.
                                        Damages to Plaintiff

        As a direct and proximate result of Defendant’s negligence, Plaintiff suffered serious

injuries to multiple parts of his body, including but not limited to head, neck, back, hip and left

foot. Plaintiff was transported by ambulance to Christus St. Michael Health System in Texarkana,

Texas for emergency medical treatment. He was diagnosed with a compression fracture of the T3

vertebra, cervical and thoracic strains, left corneal abrasion and abrasions to his hip and leg.

Plaintiff was prescribed medication for his pain and swelling and released with instructions to seek

additional medical treatment from specialists. Plaintiff sought additional treatment from Hanger

Clinic and Healthcare Express. He was further diagnosed with broad base disc bulging in his

cervical spine from C3 to C7 and broad base disc bulging with stenosis in his lumbar spine from

L1 to S1. Plaintiff has been referred for additional treatment and epidural steroid injections.

Plaintiff has suffered physical impairment and mental anguish in the past and, in all reasonable

probability, will continue to do so well into the future, if not for the balance of his life. As a result

of the injuries sustained, Plaintiff has incurred reasonable and customary medical expenses for

reasonable and necessary medical treatment in a sum that exceeds the minimum jurisdictional

limits of this Court. As a result of the foregoing, Plaintiff suffered damages from the date of the

occurrence until trial, and in all reasonable probability, he will continue to suffer such damages in

the future, which include but are not limited to:
    Case 5:21-cv-00026 Document 1-2 Filed 02/26/21 Page 6 of 7 PageID #: 12




       (a) Reasonable medical care and expenses in the past. These expenses were incurred by
           Plaintiff for the necessary care and treatment of the injuries resulting from the accident
           complained of herein and such charges are reasonable and were usual and customary
           charges for such services;

       (b) Reasonable and necessary medical care and expenses which will in all reasonable
           probability be incurred in the future;

       (c) Physical pain and suffering in the past;

       (d) Physical pain and suffering in the future;

       (e) Mental anguish in the past; and

       (f) Mental anguish in the future.

                                                X.
                                      Jurisdictional Limits

       By reason of the above and foregoing injuries and damages, Plaintiff has been damaged in

a sum that exceeds the minimum jurisdictional limits of this Court.

                                              XI.
                                     Request for Disclosure

       Pursuant to Texas Rules of Civil Procedure §194.1, Plaintiff requests that each Defendant

disclose the information or material described in Rule 194.2.

                                                XII.
                                            Jury Demand

       Plaintiff demands a trial by jury.

                                               XIII.
                                              Prayer

       WHEREFORE, PREMISES CONSIDERED, Plaintiff Daniel Bouknight requests that

the Defendants be cited to appear and answer herein; that he be compensated for his pain, suffering

and mental anguish and loss of earnings; that he be compensated for his medical care and expenses

in the past and in the future; that he be awarded judgment against the Defendants in a sum in excess
    Case 5:21-cv-00026 Document 1-2 Filed 02/26/21 Page 7 of 7 PageID #: 13




of the minimum jurisdictional limits of this Court; that he be awarded pre-judgment and post-

judgment interest at the maximum legal rate provided by law; that he recover his costs herein

expended, such costs to include a reasonable attorney’s fee; and that he receive any and all other

relief to which he may be justly entitled.

                                                    Respectfully submitted,

                                                    BAILEY & GALYEN
                                                    4526 Summerhill Road
                                                    Texarkana, Texas 75503
                                                    Telephone: 903-306-2944
                                                    Facsimile: 903-306-2649
                                                    Email: msoyars@galyen.com

                                                    /s/ Matthew Q. Soyars______
                                                    Matthew Q. Soyars
                                                    Texas Bar No. 24037534

                                                    Attorney for Plaintiff Daniel Bouknight
